Citation Nr: 1326264	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased disability evaluation for the Veteran's lumbar spine degenerative joint disease, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for the Veteran's right knee cartilage excision residuals with degenerative changes, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1968 to August 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri, Regional Office which, in pertinent part, recharacterized the Veteran's low back and pelvic injury residuals as lumbar spine degenerative joint disease; increased the evaluation for that disability from 10 to 20 percent; effectuated the award as of August 29, 2008; recharacterized his right knee disability as right knee cartilage excision residuals with degenerative changes evaluated as 10 percent disabling; and denied service connection for bilateral hearing loss.  In May 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the physical claims file and the "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the Chicago, Illinois, Regional Office (RO) via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted secondary to his in-service exposure to engine noise while working as a mechanic in a motor pool.  He contends further that his service-connected lumbar spine and right knee disabilities have increased in severity and render him unable to work in factories or with the railroad.  

The report of a January 2009 VA audiological examination states that the Veteran was diagnosed with right ear mixed hearing loss and left ear sensorineural hearing loss.  The examiner commented that he "cannot resolve this issue [of whether the Veteran's hearing loss is due to or a result of military noise exposure] without resort to mere speculation."  

In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the United States Court of Appeals for Veterans Claims (Court) has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  It is not evident from the record that the examiner's use of the phrase "without resort to mere speculation" in the instant appeal reflected "the limitations of knowledge in the medical community at large and not those of a particular examiner."  As such, the Board is of the opinion that an additional examination is necessary.  

A May 2013 written statement from the Veteran's VA treating physician indicates that the Veteran "has had deterioration in his health since his last C&P exam in January 2009."  The VA physician recommended that the Veteran be afforded an additional VA evaluation to "allow for a more accurate assessment of his" service-connected disabilities.  At the hearing on appeal, the Veteran and his spouse testified that the Veteran's lumbar spine and right knee disabilities had worsened since his last VA evaluation.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Court's direction and the Veteran's VA treating physician's recommendation, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

At the May 2013 videoconference hearing before the undersigned Acting Veterans Law Judge, the Veteran's spouse testified that the Veteran was scheduled for a June 2013 VA magnetic resonance imaging (MRI) study of the lumbar spine and other VA diagnostic studies of the right lower extremity.  A July 2013 written statement from the Veteran and his spouse indicates that the Veteran had been hospitalized following a myocardial infarction and the June 2013VA electrodiagnostic testing had been rescheduled for August 2013.  Clinical documentation of the cited treatment, if conducted, has not been incorporated into the record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The transcript of the May 2013 videoconference hearing may be reasonable construed as an informal claim of entitlement to a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his bilateral hearing loss and treatment of his service-connected lumbar spine and right knee disabilities after January 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the appellant not already of record, including that provided in August 2013.  

3.  Then schedule the Veteran for a VA audiological examination in order to assist in determining the current nature and etiology of his bilateral hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss disability had its onset during active service; is related to the Veteran's in-service noise exposure; or otherwise originated during active service.  

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 
A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA spine and joint examination in order to determine the nature and severity of his service-connected lumbar spine and right knee disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's lumbar spine and right knee disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbar spine and right knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's lumbar spine and right knee disabilities upon his vocational pursuits.  

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this Remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2012).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

